364 S.W.3d 683 (2012)
Shawn M. JONES, Appellant,
v.
STATE of Missouri, Respondent.
No. WD 73509.
Missouri Court of Appeals, Western District.
February 21, 2012.
Motion for Rehearing and/or Transfer to Supreme Court Denied March 27, 2012.
Application for Transfer Denied May 29, 2012.
Rosemary E. Percival, Kansas City, MO, for Appellant.
Shaun J. Mackelprang, for Respondent.
Before Division Two: GARY D. WITT, Presiding Judge, JOSEPH M. ELLIS, Judge and MARK D. PFEIFFER, Judge.

ORDER
PER CURIAM:
Shawn Jones appeals from the denial of his Rule 29.15 motion for post-conviction relief following an evidentiary hearing. After a thorough review of the record, we conclude that the judgment is based on findings of fact that are not clearly erroneous and that no error of law appears. No jurisprudential purpose would be served by a formal, published opinion; however, a memorandum explaining the reasons for our decision has been provided to the parties.
Judgment affirmed. Rule 84.16(b).